Title: To Alexander Hamilton from Andrew Porter, 23 April 1791
From: Porter, Andrew
To: Hamilton, Alexander


[Philadelphia] April 23, 1791. “I am desirous of having the evidence preserved of the Original Amount of a Debt, for money loaned the United states between septr. 1777 & March 1778 (6 ⅌ Cent per Ann. on the Amount of which is now payable) And at the same time of taking out a predicated Certificate on which to draw Interest as a Non Subscriber. I am informed that you will, in case of Application for the purpose direct this evidence to be recorded on the Certificate to be given in lieu thereof. I have therefore to request that you will please to direct the Loan Officer in this State to make such indorsement on some Certificates the evidence of which I shall otherwise lose as they would be Merged in the Exchange.”
